Citation Nr: 0217562	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  98-16 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for 
sinusitis/rhinitis.

3.  Entitlement to service connection for residuals of an 
injury to the left jaw, claimed as dislocation, left jaw.

4.  Entitlement to an initial compensable evaluation for 
residuals, service-connected fracture, radius, right wrist.

5.  Entitlement to an initial compensable evaluation for 
residuals, service-connected right ankle sprain.

6.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected lumbosacral strain.

7.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.

8.  Entitlement to an initial compensable evaluation for 
service-connected left spermatocele, postoperative, 
ligation, spermatic vein.

9.  Entitlement to an initial compensable evaluation for 
service-connected ganglion cyst, right wrist, status post 
aspiration. 

(The issue of entitlement to service connection for 
bilateral forearm pain will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from May 1986 to 
October 1997.  This claim comes before the Board of 
Veterans' Appeals (Board) on appeal from the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By a rating decision prepared in April 1998 
and issued to the veteran in May 1998, the RO denied 
entitlement to service connection for pseudofolliculitis 
barbae, for sinusitis/rhinitis, and for residuals, left jaw 
fracture.  Service connection was granted for residuals of a 
right radial fracture, claimed as a right wrist fracture, 
for residuals of a right ankle sprain, for bilateral hearing 
loss, for a right ganglion cyst, status post aspiration, and 
for left spermatocele, status post left spermatic vein 
ligation, and each of those disabilities was evaluated as 
noncompensable.  Service connection was granted for 
lumbosacral strain and a 10 percent evaluation was assigned 
for that disability.  The veteran disagreed with those 
determinations in June 1998.  A statement of the case was 
issued in August 1998 and the veteran submitted a timely 
substantive appeal later that month. 

After reviewing the evidence and contentions of record, the 
Board finds that the issues on appeal are more accurately 
stated as noted on the title page of this decision.

The veteran requested a hearing before the Board in his 
October 1998 substantive appeal.  By a written, signed 
statement submitted in March 1999, the veteran withdrew that 
request for a Board hearing, stating he wanted a personal 
hearing at the regional office.  However, by a written 
statement submitted in February 2001, the veteran withdrew 
his request for a personal hearing and stated that he would 
decide later whether or not to request a personal hearing 
again.  The veteran has been afforded his right to a 
hearing, and appellate review may proceed.

During the pendency of this appeal, the veteran submitted 
additional claims which were the subjects of July 2000 and 
October 2001 rating decisions.  There is no evidence 
associated with the record which reflects that the veteran 
has disagreed with or appealed any of the claims addressed 
in those rating decisions, and those issues are not before 
the Board on appeal.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for bilateral forearm 
pain, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.



FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the 
claims addressed in this decision has been obtained.

2.  Pseudofolliculitis barbae was first manifested in and 
diagnosed during the veteran's service.

3.  Allergic rhinitis requiring continuous medication for 
control was first diagnosed during the veteran's service.  

4.  There is no current medical diagnosis of any residual 
due to trauma to the veteran's left jaw, and the medical 
evidence establishes that the veteran's left jaw is normal.

5.  The veteran's residuals of a service-connected right 
wrist radial fracture are manifested by normal range of 
motion, and by pain at the far extreme of normal range of 
motion in three of the four planes of motion of the wrist, 
but not by pain on normal use, or by arthritis.

6.  The veteran's residuals of a service-connected right 
ankle sprain are currently manifested by complaints of pain 
with walking, the need for an ankle brace with strenuous or 
prolonged activity, and by subjective complaints of pain on 
range of motion of the ankle, but not by objective 
limitation of motion of the ankle or by any abnormality on 
radiologic examination.

7.  The veteran's service-connected lumbosacral strain is 
currently manifested by pain on motion, objective findings 
of spasm at times, moderate functional limitation of range 
of flexion, with milder limitation of other planes of 
motion, and by normal radiologic examination.  

8.  The veteran's service-connected bilateral hearing loss 
is manifested by level I hearing in each ear.

9.  The veteran's service-connected left spermatocele, 
postoperative, ligation, left spermatic vein, is manifested 
by a scar which the veteran reports is sensitive to touch, 
but the scar is not tender or painful on palpation or other 
objective demonstration and not otherwise symptomatic.  

10.  A service-connected ganglion cyst, right wrist, status 
post aspiration, is manifested by a freely movable one-
centimeter by 1.5-centimeter non-tender, non-painful mass.


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, the veteran 
incurred pseudofolliculitis barbae in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).  

2.  The veteran incurred allergic rhinitis in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.380 (2002).  

3.  The criteria for service connection for residuals of an 
injury to the left jaw, to include arthritis, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2002).

4.  The criteria for a compensable initial evaluation for 
residuals, service-connected right wrist radial fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.14, 4.45, 4.59, 
4.71a, Diagnostic Code 5212 (2002).
.
5.  The criteria for an initial 10 percent evaluation for 
residuals, service-connected right ankle sprain, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.14, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5271, 5299 (2002).

6.  The criteria for an initial 20 percent evaluation for 
service-connected lumbosacral strain have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.14, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5295 (2002).

7.  The criteria for a compensable initial evaluation for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).

8.  The criteria for an initial compensable evaluation for 
left spermatocele, postoperative, ligation, left spermatic 
vein, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7806 (2002).

9.  The criteria for an initial compensable evaluation for 
ganglion cyst, right wrist, status post aspiration, have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7819, 
7803-7806 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for pseudofolliculitis barbae, 
sinusitis/rhinitis, and residuals of an injury to the left 
jaw.  The veteran also contends that the evaluations which 
have been assigned following initial grants of service 
connection are not adequate to compensate him for the 
severity of his service-connected disabilities.



Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law removes the requirement that a veteran present a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claims before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. § 
3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
These provisions are not relevant to this case, since there 
is no issue of new and material evidence. 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

By the discussion in a rating decision issued in May 1998, 
the veteran was informed generally of the evidence as to 
each claim and what evidence was missing.   By a statement 
of the case (SOC) issued in August 1998, the veteran was 
notified of the specific criteria for service connection for 
each claimed disorder, and of the criteria for a compensable 
initial evaluation or for the next higher evaluation for 
each of the disabilities for which service connection was 
granted.  By a supplemental SOC (SSOC) issued in May 2000, 
he was again advised of the evidence presented, and of the 
evidence required for a more favorable outcome for each 
claim.  By a letter provided to the veteran in June 2000, he 
was advised of the evidence necessary to submit a well-
grounded claim for each service connection issue, and by a 
letter provided in March 2001, the veteran was notified of 
the enactment of the VCAA and the termination of the 
requirement that a well-grounded claim be submitted.  He was 
also notified of the types of evidence he was responsible to 
provide or identify and the types of evidence VA would 
assist him to obtain.  By a SSOC issued in October 2001, he 
was advised of the current status of each claim and any 
changes in the evidence or application of the criteria based 
on the VCAA.  The veteran has been afforded a second VA 
examination as to each appealed claim.  His statements, and 
the information provided during VA examinations, establish 
that there is no additional relevant clinical information 
available.  

The duties to inform the veteran of the evidence necessary 
to substantiate his claims for service connection and 
increased evaluations, to notify him regarding his 
responsibility and VA's responsibility for obtaining such 
evidence, and the duty to assist the veteran in developing 
the facts of the claim, including as specified in the VCAA, 
have been met in this case.
  
Applicable Laws and Regulations, Service Connection Claims

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  For certain chronic disorders, including 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to 
fulfill the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Analysis, Service Connection Claims

1.  Entitlement to service connection for pseudofolliculitis 
barbae

Service medical records reflect that, in October 1990, the 
veteran complained of bumps on his face after shaving.  He 
reported that he had been having problems for about a year 
with bumps on his face after shaving.  A four-week waiver 
for shaving was ordered.  Medical evaluation of methods of 
reducing shaving irritation was noted.  The veteran's 
service medical records are devoid of evidence as to further 
complaints, treatment, or diagnosis of pseudofolliculitis 
barbae.

On VA examination conducted in March 1998, about six months 
after the veteran's service discharge, the veteran reported 
that he had itching and burning in the beard area when he 
shaved.  There were hyperpigmented papules in the area of 
the beard.  The examiner assigned a diagnosis of 
folliculitis barbae with intermittent symptoms, mild.

In a statement submitted in June 1998, the veteran contended 
that he had pain when shaving, as well as itching in the 
areas affected.

On VA examination conducted in December 1998, the veteran 
reported that his facial skin hurt when it touched against 
clothing.  He continued to shave and reported pulling 
ingrown hairs with tweezers.  The examiner concluded that 
the veteran had mild to moderate folliculitis under the 
mandible on the neck.  The examiner noted that the veteran 
shaved prior to service, and continued to shave following 
service.  The examiner indicated that it was not clear that 
the veteran's pseudofolliculitis barbae was related to his 
service.

The veteran's 1986 service induction examination discloses 
no evidence that pseudofolliculitis barbae was present.  The 
veteran was apparently treated for only one episode of 
problems due to pseudofolliculitis barbae in service, about 
four years after his service induction.  The veteran's July 
1993 periodic examination and the June 1997 report of a 
Medical Evaluation Board examination are devoid of any 
diagnosis of or reference to pseudofolliculitis barbae.  As 
noted above, however, a diagnosis of pseudofolliculitis 
barbae was assigned by the VA examiner who conducted VA 
examination a few months after the veteran's service 
discharge.  

The evidence in regard to this issue is less than 
overwhelming.  However, resolving reasonable doubt in favor 
of the veteran as to whether pseudofolliculitis barbae 
treated once in service was chronic thereafter, service 
connection for pseudofolliculitis barbae is warranted.

2.  Entitlement to service connection for sinusitis/rhinitis

The veteran's service medical records reflect several 
episodes of treatment of sinus complaints and upper 
respiratory tract infections which resolved and did not 
thereafter require continuing care.  In November 1996, the 
veteran sought treatment for sinus tenderness and nasal 
drainage.  Antibiotics were ordered, and 30 days of 
treatment with Entex LA (long acting), possibly with a 
refill, was also prescribed.  In March 1997, the veteran 
again complained of sinus problems.  Allergic rhinitis was 
diagnosed, and a nasal steroid spray, Beconase, two puffs 
twice a day, was ordered for continuous use.  In June 1997, 
the veteran again sought treatment for nasal congestion, 
among other symptoms.  Over-the-counter decongestants were 
ordered.  In July 1997, the veteran requested that the 
Beconase prescription be refilled.  Service medical records 
thereafter reflect that the veteran continued taking that 
medication until his separation from service in October 
1997, and reflect that he obtained a refill a few days prior 
to his service separation.

Post-service clinical records reflect that the veteran's 
Beconase prescription was refilled in December 1997, and VA 
outpatient clinical records through April 2000 reflect that 
the veteran has continued to obtain refills of that 
medication consistent with daily use.  

On VA examination conducted in March 1998, the veteran 
complained of intermittent sinusitis since 1992.  Ear, nose, 
and throat examination disclosed no abnormality.  The nose, 
nasopharynx, mouth, larynx and neck examinations were within 
normal limits.  The diagnosis was recurrent bouts of chronic 
rhinitis and sinusitis since 1992.

In a statement submitted in June 1998, the veteran noted 
that he was using medication to control chronic symptoms of 
sinusitis and rhinitis.  The veteran reported that if he 
attempted to cease taking the medication, Beconase, or 
missed a week, his symptoms would again appear, and he would 
become symptomatic, with headaches, fever, and nasal path 
blockage.

April 1998 VA outpatient clinical records reflect that the 
veteran had sinusitis. He was advised to continue using his 
nasal steroidal spray.  November 1999 VA outpatient records 
reflect a diagnosis of allergic rhinitis.  The veteran was 
complaining of a runny nose and sneezing.  Allergy testing 
was recommended.  The physician noted that the veteran had 
never been tested for allergies.

On examination conducted in June 2001, the veteran reported 
having at least three sinus infections per year since 1991.  
Use of beclomethasone (Beconase) nasal inhaler and other 
medications to control allergies was noted.  The veteran's 
nose was patent bilaterally.  There was slight redness but 
no edema.  No mucus or crusting was present.  Radiologic 
examination disclosed normal aeration, no evidence of air or 
fluid, and no abnormal soft tissue density.  The examiner 
concluded that the veteran did not have sinusitis.

Under 38 C.F.R. § 3.380, diseases of allergic etiology, 
including bronchial asthma and urticaria, may not be 
disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding 
in the absence of or removal of the allergen are generally 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must 
be made on the whole evidentiary showing.
    
In this case, the veteran's service induction examination 
reflects no notation of allergies or hay fever, and the 
veteran did not report any history of allergies.  The 
veteran did not seek treatment for allergies or sinus 
problems until several years after his service induction.  
He was treated on various occasions for allergy problems and 
sinusitis beginning in about 1991, but treatment was 
episodic and it appeared that symptoms resolved.  However, 
about six months prior to the veteran's service discharge, 
it appears that a medical determination was made that the 
veteran's allergies required continuous medication for 
control.  The evidence establishes that continuous treatment 
has extended from the veteran's service to the present.

There is no competent medical evidence reflecting that the 
veteran's allergic condition pre-existed military service.  
Service medical records reflect a diagnosis of chronic 
allergy symptoms near the time of the veteran's discharge.  
Post-service medical records document occasional sinusitis 
and allergy symptoms despite clear evidence of continuous 
efforts to control such symptoms with use of daily 
medications.  The Board must determine whether the veteran 
had a chronic allergy disorder in service, so as to warrant 
service connection, or had episodic allergies which resolved 
when the allergen was removed.  If the evidence establishes 
the latter, then service connection is not warranted.  See 
38 C.F.R. § 3.380.

Although no chronic allergic disorder was noted at the time 
of the veteran's examination for separation from service, 
the evidence clearly reflects that the veteran was taking 
medication daily to control allergies at the time of his 
service separation, and establishes that use of that 
medication has continued, with additional medications also 
being required.  This evidence tends to show a causal nexus 
to service.  See Hodges v. West, 13 Vet. App. 287 (2000).

The determination of service incurrence must, in this case, 
be on "the whole evidentiary showing."  There is 
documentation in the service medical records of several 
episodes of seasonal allergic rhinitis.  The veteran's 
statements that he continues to take medications to control 
allergy symptoms are clearly supported by the post-service 
VA clinical records and VA examination reports.  

The evidence establishes that seasonal allergies and chronic 
rhinitis were diagnosed in service.  The evidence reflects 
that the veteran has been treated continuously since his 
service discharge.  With application of the benefit of the 
doubt in the veteran's favor, service connection is 
warranted for allergic rhinitis.  38 U.S.C.A. § 5107(b).  

3.  Entitlement to service connection for residuals, 
dislocation, left jaw

The veteran's service dental records reflect that in 
November 1995, the veteran sought treatment after being hit 
in the face, in the left jaw area, while playing basketball.  
When seen for dental treatment in November 1995, he reported 
clicking and popping in the left temporomandibular joint 
(TMJ) area.  Restriction of range of motion on the left was 
noted.  The assessment was MPD (myofascial pain disorder) 
with possible disc derangement.  Use of warm soaks and anti-
inflammatory medications resulted in some improvement.  
Radiologic examination of the mandible was negative for a 
fracture.  December 1995 dental treatment notes reference a 
fracture line in tooth #18.  

December 1995 outpatient dental records reflect that the 
veteran was provided with a night guard on a trial basis.  
In January 1996, the veteran reported that the night guard 
fitted well and that his jaw felt better.  The veteran 
reported noticing his jaw "click" occasionally and was 
advised that this might resolve through long-term use of the 
night guard. 

On VA examination conducted in March 1998, the veteran 
reported that he sustained a fracture of his jaw while 
playing basketball.  There was no tenderness of the left 
jaw.  There was popping with opening and closing the mouth.  
The examiner assigned a diagnosis of status post fracture of 
the left jaw with popping, based on the history provided by 
the veteran.

On VA examination conducted in April 1999, the examiner 
noted that there was no evidence that the veteran suffered a 
jaw fracture in service.  He was treated for decreased 
ability to open his mouth following a trauma to the face 
while playing basketball.  This resolved with use of a night 
guard.  There was audible popping when the veteran open his 
mouth between 42 to 50 millimeters.  The examiner concluded 
that there was no jaw fracture, and that no definitive 
diagnosis for occasional jaw popping and locking open could 
be assigned.

On examination conducted in June 2001, the examiner noted 
that the veteran did not have a fracture of the mandible in 
service, but a stent (night guard) was made because the 
veteran was having popping and clicking of the joint.  The 
veteran reported that his jaw would get tired when he 
chewed, and he reported occasionally getting headaches when 
he chewed.  No clicking was heard on examination but there 
was palpable crepitus over the left temporomandibular joint 
on wide opening.  The examiner concluded that the 
examination was essentially normal and that the veteran had 
class III dental relation, with class III prognathism.  For 
purposes of information only, and without reliance thereon, 
the Board notes that prognathism is a condition marked by 
abnormal protrusion of the jaw.  Dorland's Illustrated 
Medical Dictionary 1361 (27th ed. 1988).

The evidence establishes that the veteran did not suffer a 
fracture of the jaw in service, and that no medical 
diagnosis of a hairline fracture, or of dislocation of the 
jaw, was assigned in service.  The evidence establishes that 
the veteran did have pain and inability to fully open the 
mouth following an injury, but these residuals resolved with 
the use of a night guard.  The June 2001 VA examination and 
medical opinion reflect that the veteran's dental 
examination was essentially normal, with class III 
prognathism.  Since the degree of protrusion of the jaw is a 
congenital condition, and not related to service, the 
medical evidence establishes, in essence, that no current 
residuals of the trauma to the face the veteran incurred in 
service have been medically diagnosed.  The report is also, 
in essence, an opinion that the popping and clicking the 
veteran has noted is within normal limits.  Thus, that 
symptomatology would not constitute a disability for VA 
purposes.

The veteran's statement that he was told he had a hairline 
fracture of the jaw or a dislocated jaw is certainly 
credible.  Nevertheless, the veteran's lay statement as to 
his diagnosis in service is of little weight compared to 
later clinical reports and examinations which reflect that 
such possible diagnoses have not been confirmed, and that no 
residuals of the trauma which resulted in the possible 
diagnoses remain.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The laws authorizing veterans' benefits provide benefits 
only where there is current disability, as identified by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
the absence of a current medical diagnosis of residuals of 
an injury to the left jaw in service, or some disability 
residual thereto, service connection may not be granted for 
residuals of a jaw injury in service.  
  
B. Applicable Laws and Regulations, Claims for Increased 
Initial Evaluations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

In the instant case, the veteran's appeal arises from the 
original assignment of a disability rating.  With regard to 
initial rating cases, separate ratings can be assigned to 
separate periods of time, based upon the facts found - a 
practice known as "staged ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Analysis, Claims for Increased Evaluations

1.  Claim for initial compensable evaluation, fracture, 
radius, right wrist

The veteran's service medical records reflect that a 
fracture of the radius of the right wrist was diagnosed on 
radiologic examination during the veteran's service, and he 
was treated for that fracture.  By an April 1998 rating 
decision, the RO granted service connection for that 
disability and assigned a noncompensable evaluation under 
Diagnostic Code (DC) 5212.

On VA examination conducted in March 1998, there was 
tenderness of the right wrist, radial side, volar (palmar) 
aspect.  There was full range of motion.  There was 
tenderness over the radial, volar (palmar) aspect of the 
right wrist.  Radiologic examination disclosed no 
significant findings.  The examiner concluded that the 
veteran was status post fracture of the right radius, 
symptomatic.

In a statement submitted in June 1998, the veteran contended 
that his right wrist was healing incorrectly, with a tender 
bony structure protruding.  He contended that he had pain 
when he bent the wrist forward.  In an October 1998 
statement, the veteran indicated that his range of motion of 
the wrist was reduced.

On VA examination conducted in June 2001, the veteran 
reported that he did not have wrist pain, or any weakness, 
swelling, or stiffness of the wrist.  Wrist flexion was from 
zero to 90 degrees with pain at 90 degrees.  Extension was 
from zero to 70 degrees with pain at 70 degrees.  Radial 
movement was from zero to 20 degrees with pain at 20 
degrees.  Ulnar movement was to 55 degrees.  Radiologic 
examination disclosed no arthritic changes.

As noted above, the veteran's service-connected fracture, 
radius, right wrist, is currently evaluated under 38 C.F.R. 
§ 4.71a, DC 5212.  Under DC 5212, a 20 percent evaluation is 
assigned where there is evidence of nonunion of the radius 
of the major or minor upper extremity in the upper half.  A 
30 percent evaluation is warranted where there is nonunion 
in the lower half of the major extremity with false movement 
and without loss of bone substance.  38 C.F.R. 4.71a, DC 
5212.  The medical evidence, especially the reports of 
radiologic examinations, establishes that the veteran does 
not have malunion of the radius, and there is no evidence to 
support a compensable evaluation under this diagnostic code.

The Board will also consider the rating criteria for 
evaluating limitation in range of motion of the wrist.  
Limitation of dorsiflexion of the wrist to less than 15 
degrees warrants a 10 percent rating.  For palmar flexion 
limited in line with forearm, a 10 percent evaluation is 
assigned.  DC 5215.  The evidence establishes that the 
veteran does not have a compensable limitation of 
dorsiflexion or palmar flexion of the wrist.  

38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of 
usefulness of the affected part, and 38 C.F.R. §§ 4.40, 4.45 
and 4.59 require consideration of functional disability due 
to arthritis, weakened movement, excess fatigability, 
incoordination, pain on movement, or flare-ups.  These 
requirements enable VA to make a more precise evaluation of 
the level of disability and of any changes in the condition.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The medical evidence establishes that the veteran does not 
have arthritis of the right wrist.  Therefore, consideration 
of a compensable evaluation under 38 C.F.R. § 4.71a, DC 
5003, the criteria used to evaluate disability due to 
arthritis, is not applicable.  

The medical evidence establishes that the veteran does 
complain of pain at the extremes of normal range of motion.  
As depicted at 38 C.F.R. § 4.71, Plate I, the normal range 
of wrist flexion is from zero to 80 degrees.  The veteran is 
able to flex his wrist to 90 degrees, with pain at 90 
degrees.  Normal range of extension is from zero to 70 
degrees.  The veteran has pain at 70 degrees.  Normal range 
of radial deviation is from zero to 20 degrees.  The veteran 
complains of pain on radial deviation at 20 degrees.  The 
veteran's ulnar deviation was in excess of the normal range 
of 45 degrees without complaints of pain.  

The Board notes that the VA examiner who conducted VA 
examination in March 1998 assigned a diagnosis of 
symptomatic residuals of a fracture of the right radius.  
However, at the time of VA examination in June 2001, the 
veteran reported that he did not have pain in the wrist, and 
the only pain on motion was at the far extreme of normal 
range of motion, or beyond the normal range.  

In June 1998, the veteran indicated that his right wrist was 
healing incorrectly, with a body structure protruding.  
However, radiologic examinations of the right wrist have not 
identified any bony abnormality.  

In an October 1998 statement, the veteran stated a belief 
that his range of motion of the wrist was reduced.  However, 
the June 2001 examination report objectively contradicts 
that statement, and establishes that the veteran has nearly 
full range of motion in all planes without pain, since the 
veteran has pain only at the extremes of normal range of 
motion.  The Board finds that pain at extremes of normal 
range of motion is not pain on motion of such an extent as 
to meet or approximate the criteria for a compensable 
evaluation for residuals of a fracture of the right radius.  

The Board has considered whether the veteran's complaints of 
pain at the extremes of three of the four planes of wrist 
motion, together with the finding of volar tenderness at the 
time of the March 1998 VA examination, are sufficient to 
place the evidence that the veteran meets the criteria for a 
compensable evaluation in equipoise to warrant a compensable 
initial evaluation for this disability.  38 U.S.C.A. 
§ 5107(b).  However, the veteran reported, at the time of 
the June 2001 VA examination, that his right wrist did not 
hurt.  The Board finds this statement by the veteran the 
most persuasive evidence as to whether the veteran has 
current residual disability following a fracture of the 
right radius in service.  The evidence weighs against the 
claim.

The Board agrees with the RO that the criteria for a 
compensable evaluation have not been met, and that a 
noncompensable initial evaluation for this disability is 
appropriate during the entire appeal period.  


2.  Claim for initial compensable evaluation for residuals, 
right ankle sprain

The veteran's service medical records reflect that a right 
ankle sprain was diagnosed in February 1996.  By an April 
1998 rating decision, the RO granted service connection for 
that disability and assigned a noncompensable initial 
evaluation under DC 5271.
.
VA outpatient records dated in February 1998 reflect that 
the veteran complained of ankle pain and swelling.  There 
was no palpable edema.

On VA examination conducted in March 1998, the veteran 
reported having occasional swelling in the right ankle every 
3 to 5 days and mild pain if he walked more than four hours.  
There was tenderness near the lateral malleolus of the right 
ankle at the inferior anterior aspect.  There was full range 
of motion.  Radiologic examination disclosed a normal right 
ankle.  The examiner concluded that the veteran had a 
history of right ankle sprain with intermittent symptoms.  

In a statement submitted in June 1998, the veteran contended 
that he had to wear an ankle brace when standing or walking 
for long periods of time, and he reported pain on range of 
motion of the ankle or with standing or walking for short 
periods of time.

On VA examination conducted in June 2001, there was no 
redness, edema or effusion.  The veteran was able to walk on 
his heels and toes.  Dorsiflexion was from zero to 20 
degrees with pain at 20 degrees.  Plantar flexion was from 
zero to 45 degrees with pain at 45 degrees.  Inversion was 
from zero to 20 degrees with pain at 20 degrees; eversion 
was from zero to 15 degrees with pain at 15 degrees.  
Abduction was from zero to 10 degrees with pain at 10 
degrees.  Adduction was from zero to 20 degrees with pain at 
20 degrees.  The veteran complained of pain with walking 
even short distances.  The pain was relieved if he stopped 
walking.  

As noted above, the veteran's service-connected residuals of 
a right ankle sprain are evaluated under 38 C.F.R. § 4.71a, 
DCs 5271-5299.  Under DC 5271, a 10 percent rating is 
warranted for limitation of motion of the ankle if the 
limitation is moderate, and a maximum 20 percent rating if 
the limitation is marked.  38 C.F.R. § 4.71a, DC 5271.  The 
normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.

The evidence shows that, on the most recent examination, the 
veteran has full dorsiflexion of 20 degrees and full plantar 
flexion of 45 degrees, with pain only at the far extreme of 
the normal range of motion.  The evidence also demonstrates, 
however, that the veteran's right ankle disability is 
manifested by pain on use, with fairly consistent reports by 
the veteran that he has pain with walking.  The veteran also 
reports that he must use an ankle brace with prolonged or 
strenuous walking or when lifting objects.  The Board notes 
that the veteran sought clinical treatment for ankle pain 
during the period for evaluation.

The Board finds significant the veteran's multiple reports 
of underlying pain, especially with extended or heavy use, 
the clinical findings of tenderness at the lateral 
malleolus, and the veteran's repeated statements that he 
must use an ankle brace for strenuous or prolonged 
activities involving use of the ankle.  The Board finds 
that, with considerations of painful motion with use, excess 
fatigability, and functional limitation, the evidence 
demonstrates limitation of motion which appears to be in 
equipoise to approximate moderate limitation of motion of 
the right ankle during the entire appeal period under DC 
5271.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra. 

The Board finds that the evidence is against an initial 
evaluation in excess of 10 percent.  The evidence that the 
veteran has essentially normal range of motion of the right 
ankle, with pain only at the extremes of each plane of 
motion, and in the absence of severe pain or minimal ability 
to use the right ankle, precludes a finding that the 
veteran's right ankle disability approximates marked 
disability so as to warrant an evaluation in excess of 10 
percent.  The evidence establishes that the veteran does not 
have degenerative changes of the right ankle, so an 
increased evaluation based on arthritis under DC 5003 is not 
applicable.  The evidence is not in equipoise, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant an evaluation in excess 
of 10 percent during any portion of the time period at 
issue.

3.  Claim for initial evaluation in excess of 10 percent for 
lumbosacral strain

The veteran's service medical records reflect that the 
veteran sought medical treatment for back pain several times 
in service, and lumbar strain was diagnosed.  By an April 
1998 rating decision, the RO granted service connection for 
lumbar strain and assigned a 10 percent evaluation under 
38 C.F.R. § 4.71a, DC 5295.

December 1997 VA outpatient records reflect that the veteran 
sought treatment for back pain.  Back spasm was diagnosed.

On VA examination conducted in March 1998, the veteran 
reported pain on a weekly basis with lifting even 10 or 15 
pounds or if he walked in a certain way.  There was 
tenderness in the lumbar area from approximately L2 to L5 
and in the paravertebral area.  Flexion was to 30 degrees 
with pain.  Lateral bending was to 15 degrees.  Extension 
was to 10 degrees.  Rotation was to 15 degrees bilaterally.  
The veteran sat stiffly and bent his knees up to his chest 
to put his shoes on rather than bending from the waist.  
Neurologic examination disclosed no abnormalities.  
Radiologic examination of the lumbosacral spine showed 
normal alignment, unremarkable intervertebral disc spaces, 
and was interpreted as within normal limits.  The examiner 
assigned a diagnosis of lumbosacral spine strain, 
symptomatic.

In a written statement submitted in June 1998, the veteran 
stated he had constant back pain, spasm, and had no lumbar 
curve.  He stated that he had pain with normal movement of 
the back, including sitting, standing, or walking.

On examination in December 1998, the veteran stated that the 
back pain was constant, but got worse with moderate lifting.  
He denied numbness or weakness in the lower extremities.  
There was slight tightness in the paraspinal muscles.  
Straight leg rasing was normal to 90 degrees.  Computed 
tomography (CT) disclosed that the veteran's lumbar spine 
was normal, with no evidence of stenosis, disc herniation, 
or bony abnormality.

On VA examination conducted in June 2001, there was no 
scoliosis or lordosis.  The back muscles were symmetrical.  
Extension was from zero to 15 degrees; flexion was from zero 
to 45 degrees.  Lateral bending to the right and to the left 
was to 35 degrees, and rotation was to 30 degrees with pain 
at 30 degrees.  There was pain beginning at L1-L2 and 
extending to S1-S2.  Radiologic examination disclosed no 
abnormality of the lumbar spine.  The examiner assigned a 
diagnosis of back strain.  

As noted above, the veteran's service-connected lumbar 
strain is currently evaluated under 38 C.F.R. § 4.71a, 5295.  
Under DC 5295, lumbosacral strain is assigned a 10 percent 
evaluation when it is manifested by characteristic pain on 
motion.  A 20 percent rating is warranted if there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with 
osteoarthritis changes, or narrowing or irregularity of the 
joint space.  A 40 percent evaluation is also warranted if 
only some of these manifestations are present with abnormal 
mobility on forced motion.  38 C.F.R. Part 4, DC 5295.

Lumbar spine disabilities may also be evaluated based on 
limitation of motion.  DC 5292, also found at 38 C.F.R. § 
4.71a, allows for the assignment of a 40 percent disability 
evaluation when there is evidence of severe limitation of 
motion in the lumbar spine.  A 20 percent evaluation is 
assigned when there is moderate limitation of motion, and a 
10 percent evaluation is assigned when there is slight 
limitation of motion.  Pain, swelling, weakness, and excess 
fatigability must be considered when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996). 

The veteran's range of forward flexion has varied from 30 
degrees (March 1998) to 45 degrees (July 2001).  His range 
of extension has varied from 10 degrees (March 1998) to 15 
degrees (July 2001).  Lateral flexion has varied from 15 
degrees to 35 degrees, and rotation from 15 to 30 degrees.  

The veteran's range of motion of flexion is consistent with 
moderate limitation, while his range of extension, rotation, 
and lateral bending are more consistent with slight 
limitation.  The Board notes that the veteran had subjective 
complaints of pain with activity, but pain was noted on 
examination only at the extremes of the veteran's retained 
range of motion.  However, the veteran's actions were 
consistent with pain on motion of the back.  Resolving doubt 
in the veteran's favor, the evidence approximates the 
criteria for a 20 percent evaluation under DC 5292 during 
the entire appeal period based on loss of range of motion 
and consideration of pain and functional limitations.  

The evidence is against an initial evaluation in excess of 
20 percent during any portion of the appeal period.  The 
veteran does not meet the criteria for a 40 percent 
evaluation under DC 5292, since the evidence as whole 
reflects that he retains significant range of motion of the 
back, although he moves stiffly.  The veteran has indicated 
that back disability limits his ability to lift objects at 
work, but there is no evidence that the veteran 's 
industrial capabilities or activities of daily living are 
affected consistent with severe limitation of motion of the 
back.  

The veteran does not meet the criteria for a 40 percent 
evaluation under DC 5295, since the evidence establishes 
that he does not have listing to one side.  His retained 
forward flexion establishes that he does not have marked 
limitation of forward bending in a standing position.  His 
retained lateral bending and rotation and the reports of 
radiologic examinations establish that he does not have loss 
of lateral motion with osteoarthritis changes, or narrowing 
or irregularity of the joint space.  Although a 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is abnormal mobility on 
forced motion, none of these criteria were met, so the 
veteran cannot meet the criteria for a 40 percent evaluation 
on this basis.  An increased initial evaluation to 20 
percent, but no higher evaluation, is warranted.

4.  Claim for initial compensable evaluation for hearing 
loss

The veteran's service medical records reflect that 
progressive bilateral hearing loss was diagnosed in service.  
By an April 1998 rating decision, the RO granted service 
connection for that disability and assigned a noncompensable 
evaluation under 38 C.F.R. § 4.85, DC 6100.

A March 1998 audiogram disclosed the following auditory 
thresholds in both the left and right ears: 20 decibels at 
500 Hz, 20 decibels at 1000 Hz, 15 decibels at 2000 Hz, 15 
decibels at 3000 Hz, and 15 decibels at 4000 Hz, for a 
puretone four-frequency average of 16 decibels.  Speech 
recognition ability was 92 percent in each ear.  The 
examiner concluded that the veteran had normal hearing 
acuity.

A June 2001 audiogram disclosed the following auditory 
thresholds: in the right ear, 25 decibels at 500 Hz, 20 
decibels at 1000 Hz, 10 decibels at 2000 Hz, 10 decibels at 
3000 Hz, and 10 decibels at 4000 Hz, for a puretone four-
frequency average of 13 decibels; in the left ear, 20 
decibels at 500 Hz, 20 decibels at 1000 Hz, 20 decibels at 
2000 Hz, 15 decibels at 3000 Hz, and 15 decibels at 4000 Hz, 
for a puretone four-frequency average of 18 decibels.  
Speech recognition ability was 98 percent in the right ear 
at 65 decibels and 94 percent in the left at that volume.  
The examiner concluded that the veteran's hearing acuity was 
within normal limits.

As noted above, the veteran was granted service connection 
for hearing loss disability based on in-service diagnosis of 
hearing loss.  The Board notes that, after the veteran 
submitted the claim underlying this appeal in 1997, 
effective June 10, 1999, regulations applicable to hearing 
loss were revised.  63 Fed. Reg. 25,206 (May 11, 1999).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the 
version more favorable to him.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  However, the numerical standards by 
which auditory acuity and speech recognition are measured 
were not altered and there were no changes that would 
require evaluating this veteran's hearing loss in a manner 
different from that previously used.  In particular, the 
Board notes that the veteran's hearing acuity has been 
within normal limits each time he has been examined post-
service.  Under both the prior version of the regulations 
and under the current version of the regulations, normal 
hearing acuity is noncompensable.  Thus, the new regulations 
resulted in no change in the evaluation of the veteran's 
hearing loss.  

The criteria for evaluating hearing impairment in effect 
prior to June 10, 1999, as well as the revised regulation 
applicable from that date, call for the consideration of the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  Compare 38 C.F.R. 
§ 4.85 (1998) with 38 C.F.R. § 4.85 (2000).  These results 
are then charted on Table VI and Table VII, 38 C.F.R. § 
4.85, as set out in the Rating Schedule.  The Tables set out 
eleven auditory acuity levels, and each veteran's hearing 
loss is classified according to these levels.  In order to 
establish entitlement to an increased evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met. 

Further, it is noted that the revisions in the language in 
38 C.F.R. § 4.85 do not change the method by which Tables VI 
and VII are interpreted, but only describe, in greater 
detail, how they are applied.

As to the provisions of 38 C.F.R. § 4.86, the version in 
effect prior to June 1999 only provided information 
regarding the fact that the evaluations derived from the 
Rating Schedule were intended to make proper allowance for 
improvement by hearing aids.  Currently, it addresses 
exceptional patterns of hearing loss.  The exceptional 
patterns addressed in that section are when the pure tone 
threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels 
or more, or when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
Because the evidence clearly establishes that the veteran's 
hearing loss does not fall into an exceptional pattern, this 
provision, and Table VIa, are not for application in this 
case. 

Mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations, using 
the controlled speech discrimination test results together 
with the results of the pure tone audiometry test, results 
in a determination under Tables VI and VII of 38 C.F.R. § 
4.85 that the veteran has a level I hearing loss in the left 
ear, and a level I hearing loss in the right ear.  As a 
level I hearing loss in both ears is noncompensable, the 
evidence is against a compensable initial evaluation during 
any portion of the appeal period.  There is no evidence 
which favors a compensable evaluation for hearing loss 
disability, and the evidence is not in equipoise to warrant 
a more favor result based on resolution of reasonable doubt.  
38 U.S.C.A. § 5107(b).  The veteran's appeal for a 
compensable evaluation for service-connected hearing loss 
must be denied.

5.  Claim for initial compensable evaluation for left 
spermatocele, postoperative

The veteran's service medical records reflect that a left 
spermatocele was diagnosed in service.  For purposes of 
information only, the Board notes that a spermatocele is a 
cystic distention of the epididymis or the network or 
arteries and veins surrounding the testes.  Dorland's 
Illustrated Medical Dictionary 1453, 1555 (27th ed. 1988).  
The spermatocele was treated by ligation of the left 
spermatic vein.  The RO granted service connection for left 
spermatocele, postoperative, by an April 1998 rating 
decision, and the RO assigned a noncompensable evaluation 
under DC 7805.  The veteran contends that he is entitled to 
a compensable initial evaluation.  In particular, in a June 
1998 statement, the veteran stated that the scar was very 
sensitive when it brushed up against clothes or when 
touched.

On VA examination conducted in March 1998, the veteran 
reported itching around the scar from the varicocele 
ligation site.  There was a 6.5 [inch] horizontal scar in 
the left inguinal region with minimal hypertrophy.  There 
were no adhesions and the scar was not tender.

On examination in December 1998, the left inguinal scar was 
flat and was not tender to palpation.  It appeared to be a 
normal scar.  On VA examination conducted in June 2001, the 
veteran stated he felt he had to get up to void at night as 
a result of the varicocele.  He also attributed lethargy to 
the varicocele surgery.  The examiner noted that there were 
no symptoms of incontinence, and, in essence, declined to 
attribute the claimed symptoms to the postoperative 
residuals of ligation of the left spermatic vein.  The scar 
was described as 8.5 centimeters in length and 1 millimeter 
in width.

As noted above, the veteran's service-connected varicocele, 
postoperative, left spermatic vein ligation, is evaluated 
under 38 C.F.R. § 4.118, DC 7804.  Under the provisions of 
DC 7804 in effect at the time the veteran submitted his 
claim, a 10 percent rating was warranted for a superficial 
scar when tender and painful on objective demonstration.  A 
10 percent evaluation could also be assigned under DC 7803 
for superficial, poorly nourished scars with repeated 
ulceration, or, under DC 7805, for limitation of motion due 
to a scar.  In this case, although the veteran has provided 
written statements indicating that the scar is tender to 
touch, the reports of the VA examinations establish that 
tenderness has not been demonstrated on examination.  

Scars may also be evaluated by analogy to eczema if there is 
itching, exfoliation, or exudation, if involving an exposed 
surface or extensive area.  DC 7806.  However, a scar in the 
inguinal region is not an exposed surface, and the scar 
size, less than 9.5 centimeters, or 6 inches, in length, 
cannot be considered an extensive area.  The Board notes the 
veteran's contention that the scar itched at times, such as 
when there was an ingrown hair.  However, the evidence as to 
the size and location of the scar precludes a compensable 
initial evaluation under DC 7806.

The Board notes that the regulation at 38 C.F.R. § 4.118 has 
been revised, and the revised regulation became effective 
August 30, 2002.  67 Fed. Reg. 49,590 (July 31, 2002).  A 
revised regulation, if more favorable to the veteran, must 
be applied to a pending claim, but may be applied only from 
the effective date of the regulation, and not for any period 
prior to the effective date.  See 38 U.S.C.A. § 5110; see 
also VAOPGCPREC 3-2000.  

The revision to 38 C.F.R. § 4.118 does not change DCs 7803 
or 7805.  With respect to DC 7805, the revised regulation 
merely makes clear what has heretofore been VA's practice, 
that it should be used to rate scars based on limitation of 
function where such is appropriate.  The Board additionally 
notes that the criteria for evaluation of scars under DC 
7804 has been changed from "tender and painful" to "painful" 
as the sole criterion.  However, this change does not 
benefit the veteran, since the evidence establishes that the 
scar has not been either tender or painful on any objective 
demonstration.  

In this case, the evidence does not reflect that the 
veteran's spermatocele ligation scar limits the function of 
any part of his body, nor has the veteran raised such 
contention.  The medical evidence establishes that the scar 
is well-healed and appears normal; that evidence precludes a 
finding that there is compensable ulceration.

There is no objective evidence to support the veteran's 
contention that he is entitled to an initial compensable 
evaluation for this scar for any portion of the time period 
at issue.  There is no evidence that the veteran has ever 
sought treatment for complaints related to the scar, that he 
modifies his clothes in any way because of scar tenderness, 
or the like.  In the absence of any objective evidence to 
support a compensable evaluation, the evidence is not in 
equipoise, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.  The appeal 
for a compensable initial evaluation for a postoperative 
scar following ligation of the left spermatic vein must be 
denied.  

6.  Claim for initial compensable evaluation for ganglion 
cyst, right wrist

The veteran's service medical records reflect that a 
ganglion cyst, right wrist, was diagnosed during the 
veteran's service and was aspirated, but recurred.  A small 
mass remained.  The veteran has been granted service 
connection for this ganglion cyst, by an April 1998 rating 
decision which assigned a noncompensable evaluation.  The 
veteran contends that he is entitled to a compensable 
initial evaluation.  

On VA examination conducted in March 1998, there was a two-
centimeter firm cystic mass on the radial anterior aspect of 
the right wrist.  In an October 1998 statement, the veteran 
contended that this disability should be compensable because 
he experienced wrist pain with certain movements.  On VA 
examination conducted in July 2001, the examiner 
specifically stated that the cyst, which was described as 1-
centimeter by 1.5 centimeters in size, was freely movable 
without pain.

The veteran's service-connected ganglion cyst, right wrist, 
is evaluated under 38 C.F.R. § 4.118, DC 7819.  DC 7819 
provides the criteria for evaluation of benign skin growths, 
specifying that the growths are evaluated under the rating 
codes for scars.  The diagnostic codes for scars, as noted 
above, prior to August 30, 2002, provided a 10 percent 
rating for superficial, poorly nourished scars with repeated 
ulceration, or which limit motion, or which are tender and 
painful on objective demonstration.  The veteran does not 
meet any of these criteria for a compensable initial 
evaluation, since the evidence establishes that the cyst is 
not tender, not painful, does not limit motion or adhere to 
other tissue, and is not ulcerated, and there are no other 
symptoms or complaints.

The Board notes that the regulation at 38 C.F.R. § 4.118 has 
been revised, and the revised regulation became effective 
August 30, 2002.  67 Fed. Reg. 49,590 (July 31, 2002).  This 
revised regulation, if more favorable to the veteran, must 
be applied to the veteran's claim, but may be applied only 
from the effective date of the regulation, and not for any 
period prior to the effective date, and is thus applicable 
from August 30, 2002.  See 38 U.S.C.A. § 5110; see also 
VAOPGCPREC 3-2000.  

The Board has considered whether the revised regulation 
might result in a more favorable outcome for the veteran.  
However, the veteran's ganglion cyst is essentially 
asymptomatic.  The medical evidence establishes that the 
veteran's complaints of right wrist pain are unrelated to 
the ganglion cyst.  Since the evidence establishes that the 
cyst is not tender, not painful, does not limit motion or 
adhere to other tissue, and is not ulcerated, and there are 
no other symptoms or complaints, the revised regulation 
would not change the outcome in this case. 

Extraschedular considerations

In exceptional cases where evaluations provided by the 
rating schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  Although the veteran has not clearly contended 
that he is entitled to an extraschedular evaluation, the 
Board has considered whether the veteran might be entitled 
to a more favorable outcome for any claim under 38 C.F.R. 
§ 3.321(b).  

However, there is no evidence that the veteran has been 
hospitalized at any time since his service discharge for 
treatment of any of the service-connected disabilities.  The 
veteran contends that these disabilities interfere with his 
employment, but there is no evidence of marked interference 
or impairment beyond that encompassed in the schedular 
standards, as the veteran is apparently working full-time, 
and there is no evidence of excessive time off from work due 
to service-connected disabilities, nor is there evidence of 
concessions made by his employer because of service-
connected disability.  

There simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating for any of 
the service-connected disabilities.  In the absence of 
evidence of factors suggesting an unusual disability picture 
or factors not encompassed with the rating criteria, the 
Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

The appeal for service connection for pseudofolliculitis 
barbae is granted.

The appeal for service connection for allergic rhinitis is 
granted.

The appeal for service connection for residuals of an injury 
to the left jaw, claimed as dislocation, left jaw, is 
denied.

The appeal for an initial compensable evaluation for 
residuals, service-connected fracture, radius, right wrist, 
is denied.

The appeal for an initial 10 percent evaluation for 
residuals, service-connected right ankle sprain, is granted 
during the entire appeal period, subject to laws and 
regulations governing effective dates of monetary awards.

An initial 20 percent evaluation for lumbosacral strain is 
granted during the entire appeal period, subject to laws and 
regulations governing effective dates of monetary awards.

The appeal for an initial compensable evaluation for 
service-connected bilateral hearing loss is denied.

The appeal for an initial compensable evaluation for left 
spermatocele, postoperative, ligation, left spermatic vein, 
is denied.

The appeal for an initial compensable evaluation for 
ganglion cyst, right wrist, status post aspiration, is 
denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

